      Case 3:15-cr-30098-JPG Document 91 Filed 06/10/20 Page 1 of 3 Page ID #347




                                 UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS

    UNITED STATES OF AMERICA,

                    Plaintiff,

            v.                                              Case No. 15-cr-30098-JPG

    ERIC J. SIMPSON,

                    Defendant.

                                     MEMORANDUM AND ORDER

          This matter comes before the Court on the defendant’s motion for appointment of counsel to

explore whether he is eligible for a reduction of his criminal sentence following the retroactive

application of the Fair Sentencing Act of 2010, Pub. L. 111-220; §§ 2-3, 124 Stat. 2372, 2372 (2010),

as set forth in the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222 (2018)

(Doc. 82). Counsel, who has appeared for the defendant on a voluntary basis, has moved to withdraw

on the basis that she can make no non-frivolous arguments in support of a request for reduction (Doc.

88). See Anders v. California, 386 U.S. 738, 744 (1967). The Government has responded that it has

no objection to counsel’s motion (Doc. 90). The defendant has not responded, although he was given

an opportunity to do so.

          In October 2015, the defendant pled guilty to one count of distribution of cocaine in March

2015. The statutory sentencing range for this offense as charged was no more than 20 years. 21

U.S.C. § 841(b)(1)(C). In November 2016, the Court imposed a sentence of 78 months based on a

relevant conduct finding consisting entirely of crack cocaine.

          The defendant now wonders whether the Court could reduce his sentence in light of § 404 of

the First Step Act.1 Section 404 allows the Court to reduce a defendant’s sentence for a crack cocaine


1
    Section 404 of the First Step Act provides in full:
    Case 3:15-cr-30098-JPG Document 91 Filed 06/10/20 Page 2 of 3 Page ID #348




offense, but only if the Court had imposed that sentence before another statute—the Fair Sentencing

Act—modified the statutory sentencing range for that crack cocaine offense. First Step Act, § 404(b).

In essence, the First Step Act retroactively applies the Fair Sentencing Act’s lower statutory sentencing

ranges and allows the Court to bring past sentences into line with the lower ranges. The authority to

reduce a sentence applies only to (1) federal offenses (2) committed before August 3, 2010, the

effective date of the Fair Sentencing Act, (3) for which the Fair Sentencing Act changed the statutory

penalty range, i.e., certain crack cocaine offenses. See First Step Act, § 404(a). Whether to reduce a

sentence is at the discretion of the Court and is not required by the First Step Act. First Step Act,

§ 404(c). In sum, the Court now may, but is not required to, reduce a defendant’s sentence if

application of a statutory range changed by the Fair Sentencing Act would have resulted in a sentence

lower than the defendant’s original sentence.

       The Court turns to the specifics of the defendant’s case. The defendant’s conviction is not the



       (a) DEFINITION OF COVERED OFFENSE.—In this section, the term “covered
       offense” means a violation of a Federal criminal statute, the statutory penalties for
       which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law
       111–220; 124 Stat. 2372), that was committed before August 3, 2010.

       (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that imposed a sentence
       for a covered offense may, on motion of the defendant, the Director of the Bureau of
       Prisons, the attorney for the Government, or the court, impose a reduced sentence as if
       sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat.
       2372) were in effect at the time the covered offense was committed.

       (c) LIMITATIONS.—No court shall entertain a motion made under this section to
       reduce a sentence if the sentence was previously imposed or previously reduced in
       accordance with the amendments made by sections 2 and 3 of the Fair Sentencing Act
       of 2010 (Public Law 111–220; 124 Stat. 2372) or if a previous motion made under this
       section to reduce the sentence was, after the date of enactment of this Act, denied after a
       complete review of the motion on the merits. Nothing in this section shall be construed
       to require a court to reduce any sentence pursuant to this section.

                                                 2
    Case 3:15-cr-30098-JPG Document 91 Filed 06/10/20 Page 3 of 3 Page ID #349




type of conviction covered by § 404 of the First Step Act. While he committed a federal offense, he

did not commit that offense before August 3, 2010, and the Fair Sentencing Act did not modify the

applicable statutory sentencing range for the defendant’s crime. On the contrary, it only changed the

statutory penalty range for certain crack cocaine offenses, Fair Sentencing Act, § 2(a) (codified at 21

U.S.C. § 841(b)(1)(A)(iii) & (b)(1)(B)(iii)). See United States v. Shaw, 957 F.3d 734, 785 (7th Cir.

2020). Although the defendant was convicted of a cocaine offense and crack cocaine made up his

relevant conduct, he was not convicted of a crack cocaine offense. Furthermore, his statutory

sentencing range was already the lowest range available for a cocaine or crack cocaine offense

charging no specific amounts, and the Fair Sentencing Act could not have further lowered it. For this

reason, the defendant is not eligible for a sentence reduction under the First Step Act.

       Accordingly, the Court GRANTS counsel’s motion to withdraw (Doc. 88) and ORDERS that

the defendant’s counsel is TERMINATED as counsel in this case. The Court further FINDS MOOT

the defendant’s motion for appointment of counsel (Doc. 82) in light of counsel’s appearance for the

purpose of exploring whether the defendant is eligible for a sentence reduction under the First Step

Act’s retroactive application of the Fair Sentencing Act.

IT IS SO ORDERED.
DATED: June 10, 2020

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE




                                                 3
